

117 S1581 IS: Flood Mapping Modernization and Homeowner Empowerment Pilot Program Act of 2021
U.S. Senate
2021-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1581IN THE SENATE OF THE UNITED STATESMay 12, 2021Mr. Durbin (for himself, Mr. Rubio, and Ms. Duckworth) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo require the Administrator of the Federal Emergency Management Agency to carry out a pilot program to enhance the mapping of urban flooding and associated property damage and the availability of that mapped data to homeowners, businesses, and localities to help understand and mitigate the risk of such flooding, and for other purposes.1.Short titleThis Act may be cited as the Flood Mapping Modernization and Homeowner Empowerment Pilot Program Act of 2021.2.Flood mapping modernization and homeowner empowerment pilot program(a)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Administrator of the Federal Emergency Management Agency.(2)CoastalThe term coastal means, with respect to a unit of general local government, that the unit borders a body of water that—(A)is more than 2,000 square miles in size; and(B)is not a river.(3)PelagicThe term pelagic means, with respect to a unit of general local government, that—(A)the unit is a coastal unit; and(B)the body of water that the unit borders is—(i)an ocean; or(ii)a large, open body of water, including a bay or a gulf, that empties into an ocean.(4)Pilot programThe term pilot program means the pilot program carried out by the Administrator under this section.(5)Urban floodingThe term urban flooding—(A)means the inundation, by water, of property in a built environment, particularly in a densely populated area, that—(i)is caused by falling rain—(I)collecting on an impervious surface; or(II)increasing the level of a body of water that is located near that built environment; and(ii)overwhelms the capacity of drainage systems in the built environment, such as storm sewers;(B)includes—(i)a situation in which stormwater enters a building through a window, door, or other opening;(ii)the backup of water through a sewer pipe, shower, toilet, sink, or floor drain;(iii)the seepage of water through a wall or a floor;(iv)the accumulation of water on property or a public right-of-way; and(v)the overflow from a body of water, such as a river, lake, or ocean; and(C)does not include flooding in an undeveloped or agricultural area.(6)Urbanized areaThe term urbanized area means an area that has been defined and designated as an urbanized area by the Bureau of the Census during the most recently completed decennial census.(b)EstablishmentThe Administrator shall carry out a pilot program to make grants to units of local government to—(1)enhance the production of maps relating to urban flooding and associated property damage; and(2)increase the availability of the maps described in paragraph (1) to homeowners, businesses, and units of local government to enable those entities to minimize the risk of urban flooding.(c)ObjectivesAmounts from grants made under the pilot program may be used only to carry out activities that meet the following objectives:(1)Developing a methodology for assessing the risk of urban flooding through the deployment of technology-based mapping tools that—(A)are easily understandable by the public; and(B)effectively convey information regarding the level of flood risk.(2)Providing structure-specific projections of annual chance flood frequency.(3)Providing structure-based flood risk assessments.(4)Providing program design for the mitigation of the risk of urban flooding.(5)Incorporating information regarding climate trends into urban flooding risk assessments.(6)Making the information described in this subsection publicly available on the internet through a web-based portal so as to increase transparency regarding homeowner flood risks.(d)Eligible recipients(1)In generalA grant under the pilot program may be made only to—(A)a unit of general local government that is located in an urbanized area with a population of more than 50,000 individuals; or(B)a stormwater management authority of a unit of general local government described in subparagraph (A).(2)One-time grantsA grant under the pilot program may not be made to—(A)any unit of general local governmental, or the stormwater management authority of a unit of general local government, that previously received a grant under the pilot program;(B)any unit of general local government if the stormwater management agency for that unit previously received a grant under the pilot program; or(C)any stormwater management agency of a unit of general local government if that unit previously received a grant under the pilot program.(3)Treatment of certain stormwater management authorities(A)In generalIn the case of a stormwater management authority that operates with respect to more than 1 unit of general local government, the application of that authority shall be considered for purposes of paragraph (2) of this subsection and subsections (f), (g), and (h)(1) to be made for the largest unit of general local government with respect to which that authority operates.(B)Rule of constructionNothing in subparagraph (A) may be construed to limit the ability of a stormwater management authority described in that subparagraph to carry out activities under a demonstration project in any other jurisdiction in, or with respect to any other unit of local government with, which that authority operates.(e)ApplicationsTo be eligible for a grant under the pilot program, a unit of general local government or a stormwater management agency shall submit to the Administrator an application in such form and containing such information as the Administrator shall require.(f)Selection of recipients(1)Annual selectionSubject to paragraph (2), and to the submission of approvable applications, in each fiscal year for which amounts are made available for grants under the pilot program, the Administrator shall select, from among applications submitted under subsection (e) for that fiscal year, 3 units of general government or stormwater management authorities to receive grants under the pilot program.(2)Aggregate limitSubject only to the submission of approvable applications, the Administrator shall select, in the aggregate over the entire duration of the pilot program, 12 units of general government or stormwater management authorities to receive grants under the pilot program, as follows:(A)Tier 1Three of the applicants selected shall be units of general local government, or stormwater management authorities for those units, each of which has a population of more than 800,000 individuals, as follows:(i)Pelagic coastal cityOne shall be—(I)a unit of general local government that is a pelagic unit; or(II)a stormwater authority for a unit described in subclause (I).(ii)Non-pelagic coastal cityOne shall be—(I)a unit of general local government that—(aa)is a coastal unit; and(bb)is not a pelagic unit; or(II)a stormwater authority for a unit described in subclause (I).(iii)Non-coastal cityOne shall be—(I)a unit of general local government that is not a coastal unit; or(II)a stormwater authority for a unit described in subclause (I).(B)Tier 2Six of the applicants selected shall be units of general local government, or stormwater management authorities for those units, each of which has a population of more than 200,000 individuals and not more than 800,000 individuals, as follows:(i)Coastal citiesThree shall be—(I)units of general local government that are coastal units; or(II)stormwater management authorities for units described in subclause (I).(ii)Non-coastal citiesThree shall be—(I)units of general local government that are not coastal units; or(II)stormwater management authorities for units described in subclause (I).(C)Tier 3Three of the applicants selected shall be—(i)units of general local government, each of which has a population of more than 50,000 individuals and not more than 200,000 individuals; or(ii)stormwater management authorities for units described in clause (i).(g)Priority(1)In generalThe Administrator shall select applicants for grants under the pilot program based on the extent to which the applications of those applicants shall achieve the objectives described in subsection (c).(2)Tiers 2 and 3In selecting applicants to receive grants under the pilot program under subparagraphs (B) and (C) of subsection (f)(2), the Administrator shall give priority to applicants—(A)that are highly vulnerable to sea level rise;(B)within which are located a military installation or another facility relating to national security concerns; or(C)that have—(i)populations that are highly vulnerable to urban flooding; and(ii)an uneven capacity for flood mitigation and response efforts resulting from socioeconomic factors.(h)Amount(1)ConsiderationsIn determining the amount of a grant under the pilot program, the Administrator shall consider the population of the grant recipient, which may be considered in terms of the tier under subsection (f)(2) with respect to the recipient.(2)Federal shareThe amount of a grant under the pilot program may not exceed 75 percent of the total cost incurred in carrying out the activities described in subsection (c).(i)DurationThe Administrator shall require each recipient of a grant under the pilot program to complete the activities described in subsection (c), which shall be, subject to subsection (h)(2), carried out using the grant amounts, not later than 18 months after the date on which the recipient initially receives the grant amounts under the pilot program.(j)Use of census dataThe Administrator shall make all determinations regarding population under the pilot program by using data from the most recently completed decennial census by the Bureau of the Census.(k)Grantee reports to FEMAEach recipient of a grant under the pilot program shall, not later than 30 months after the date on which the recipient initially receives the grant amounts, submit to the Administrator a report that describes—(1)the activities carried out with the grant amounts;(2)how the activities carried out with the grant amounts have met the objectives described in subsection (c);(3)any lessons learned in carrying out the activities described in paragraph (2); and(4)any recommendations for future mapping modernization efforts by the Federal Emergency Management Agency.(l)Biennial reports by FEMANot later than 2 years after the date of enactment of this Act, and not less frequently than once every 2 years thereafter until the date on which all activities carried out with amounts from grants under the pilot program are completed, the Administrator shall submit to Congress and make available to the public on an internet website a report that—(1)describes—(A)the progress of the activities carried out with amounts from those grants; and(B)the effectiveness of technology-based mapping tools used in carrying out the activities described in subparagraph (A); and(2)with respect to the final report that the Administrator is required to submit under this subsection, includes recommendations to Congress and the executive branch of the Federal Government for implementing strategies, practices, and technologies to mitigate the effects of urban flooding.(m)Sense of CongressIt is the sense of Congress that, because the pilot program is limited with respect to scope and resources, communities that participate in the pilot program should acknowledge that the most successful efforts to mitigate the effects of urban flooding—(1)take a structural-based mitigation approach with respect to construction, which includes—(A)recognizing any post-storm damage that may occur; and(B)pursuing designs that proactively minimize future flood damage;(2)make individuals in the community aware, through any cost-effective and available means of education, of the best approaches regarding the construction of properties that are able to survive floods, which reduces the cost of future repairs; and(3)encourage home and property owners to consider the measures described in paragraphs (1) and (2), which are the most cost-effective and prudent ways to reduce the impact of flooding, when constructing or renovating building components.(n)FundingThere are authorized to be appropriated for grants under the pilot program—(1)$1,200,000 for fiscal year 2022; and(2)$4,300,000 for fiscal year 2023, to remain available through fiscal year 2025.